Citation Nr: 1029574	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  09-01 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of a 
right knee injury. 

2.  Entitlement to service connection for residuals of a right 
knee injury (merits determination).  

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 
38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals ("BVA" 
or "Board") on appeal from a October 2007 rating decision of 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in St. Petersburg, Florida in which the RO implicitly 
found that new and material evidence had been received to reopen 
the appellant's previously denied claim of entitlement to service 
connection for a right knee condition, but denied the claim on 
its merits.  In that same rating decision, the RO denied the 
appellant's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  The appellant, who served 
on active duty from April 1951 to April 1955, appealed that 
rating decision to the BVA.  Thereafter, the RO referred the case 
to the Board for appellate review.  

The appellant testified at a personal hearing conducted at the RO 
before the undersigned Veterans Law Judge in June 2010. See June 
2010 BVA hearing transcript.  

After reviewing all evidence of record, the Board agrees with the 
RO's determination to reopen the appellant's previously denied 
right knee claim, but finds that additional development regarding 
the merits of the claim is necessary.  As such, the merits of the 
appellant's service connection right knee claim will be addressed 
in the REMAND portion of the decision below and is hereby 
REMANDED to the RO via the Appeals Management Center ("AMC") 
in Washington, DC.  In doing so, the Board refers to the 
appellant's right knee claim as either a right knee condition or 
residuals of a right knee injury.  In addition to the foregoing, 
the Board finds additional development is needed in regards to 
the appellant's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  As such, those issues are 
also REMANDED to the AMC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's new and material evidence claim has been 
obtained.

2.  An unappealed rating decision dated in February 2000 denied 
service connection for a right knee condition. 

3.  The evidence received since the February 2000 rating 
decision, by itself, or in conjunction with previously considered 
evidence, relates to an unestablished fact necessary to 
substantiate the appellant's right knee claim and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW


1.  A February 2000 rating decision that denied service 
connection for a right knee condition is a final decision. 38 
U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 38 C.F.R. §§ 20.1100, 
20.1104 (2009).

2.  The evidence received subsequent to the February 2000 rating 
decision is new and material; and therefore the claim of 
entitlement to service connection for a right knee condition 
(also referred to as residuals of a right knee injury) is 
reopened. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became law 
in November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).

In this case, a letter dated in September 2006 essentially 
informed the appellant of the substance of the VCAA. See letter 
dated in September 2006; see also January 2009 letter from the RO 
to the appellant.  Nevertheless, since this decision represents a 
complete grant of the appellant's appeal in regards to the issue 
of whether the appellant's previously denied claim of entitlement 
to service connection for residuals of a right knee injury should 
be reopened, the appellant cannot be prejudiced by a deficiency, 
if any, in the notice and assistance requirements of the VCAA.  
As such, the Board will dispense with any further discussion of 
the VCAA and will proceed to this issues presented on appeal.  

B.  Reopened Claim 

The appellant contends that he is entitled to service connection 
for a right knee condition on the basis of an injury he alleged 
occurred during his period of service. See June 2010 BVA hearing 
transcript, p. 15.  The appellant's claim was previously reviewed 
by the RO in February 2000 and denied on the basis that the claim 
was not well-grounded as the evidence of record at that time 
failed to show that the appellant had a diagnosed right knee 
disorder that could be service connected. See February 2000 
rating decision.  In 2006, the appellant essentially requested 
that his service connection claim be reopened and submitted 
additional evidence in support of his claim consisting of post-
service VA medical records revealing that he had been fitted and 
issued a wrap around knee brace for his right knee. See VA 
medical records dated in October 2007.  Subsequent medical 
evidence appears to indicate that the appellant has been 
diagnosed with degenerative joint disease of the right knee 
related to two (2) arthroscopy procedures with osteophyte and 
cartilage removal in 1992 and 1994; as well as knee surgery in 
1996 during which the appellant had a pin inserted into the right 
knee joint. See August 2008 VA medical records; see also private 
medical records dated from June 1982 to September 1984.  

As a general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The 
Board observes that a regulatory change with respect to new and 
material evidence claims has been made which applies 
prospectively to all claims submitted on or after August 29, 
2001. See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 
C.F.R. § 3.156(a)].  Because the appellant filed his claim to 
reopen in 2006, the new version of the law is applicable in this 
case. 

Under the revised regulation of 38 C.F.R. § 3.156(a), new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a). When determining whether a claim should be reopened, 
the credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied claim, 
the evidence must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot be 
reopened. Smith v. West, 12 Vet. App. 312 (1999).  If it is 
determined that new and material evidence has been submitted, the 
claim must be reopened.  The Board may then proceed to the merits 
of the claim on the basis of all of the evidence of record.  

In the present case, the RO implicitly reopened the appellant's 
right knee claim and adjudicated it on a de novo basis in the 
October 2007 rating decision on appeal.  The Board agrees with 
the RO's determination to reopen the claim, but finds that 
additional development of the claim appears to be necessary.  As 
such, the Board concludes that new and material evidence has been 
submitted to reopen the appellant's previously denied claim of 
entitlement to service connection for a right knee condition; and 
remands the claim for the development outlined below. See 
38 U.S.C.A. § 5108.  


ORDER

The application to reopen the claim of entitlement to service 
connection for residuals of a right knee injury is granted. 


REMAND

As referenced above, the appellant seeks service connection for a 
right knee condition on the basis of an injury he alleges 
occurred in October 1952 while in service. See June 2010 BVA 
hearing transcript.  In this regard, the appellant has testified 
that during service, he performed flight-line duty while 
stationed in Germany; and that he tripped and injured his right 
knee one night while essentially performing ambulance duty. Id., 
p. 15.  In addition, the appellant contends that he should be 
granted service connection for bilateral hearing loss and 
tinnitus on the basis that (1) he was exposed to acoustic trauma 
in service during radio operator training, on the flight-line and 
in his barracks which was close to the flight-line; 
(2) he began experiencing hearing problems and tinnitus during 
service; and (3) he has experienced hearing problems that have 
progressively worsened since his separation from service. June 
2010 BVA hearing transcript.  Therefore, he contends that his 
presently diagnosed bilateral hearing loss and tinnitus are 
likely related to service. Id.  
  
The available evidence in this case reveals that the appellant's 
military occupation specialty in service was a medical 
technician. See DD-Form 214.  Unfortunately, the appellant's 
claims file does not contain any service medical or personnel 
records; and these records have been presumed destroyed. See 
requests for information sheets and responses dated in September 
2006 and August 2007; October 2007 Formal Finding on the 
Unavailability of Service Medical Records.   
Primarily based upon the appellant's military occupation 
specialty (in conjunction with the other evidence of record), the 
RO found that the preponderance of the evidence was against the 
finding that the appellant had been exposed to acoustic trauma in 
service or had injured his right knee on the flight line of the 
Air Force Base where he served. October 2007 rating decision on 
appeal.   

When service medical records are presumed destroyed, VA is 
obligated to search for alternative forms of medical records. 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  The United States 
Court of Appeals for Veterans Claims has held that in cases where 
a veteran's service medical records are unavailable, through no 
fault of the veteran, there is a "heightened duty" to assist 
the veteran in the development of the case. See generally 
McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. Derwinski, 
1 Vet. App.  365 (1991).  

In addition, the United States Court of Appeals for the Federal 
Circuit (the "Federal Circuit Court") has held that lay 
evidence is one type of evidence that must be considered when 
evaluating a veteran's service connection claim; and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 
1335 (Fed. Cir. 2006).  This would include weighing the absence 
of contemporary medical evidence against lay statements. 



In Barr v. Nicholson, 21 Vet. App. 303, 312 (2007), the Court 
indicated that varicose veins was a condition involving "veins 
that are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily identifiable 
features, the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  Thus, 
the veteran's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), 
the Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be competent 
to identify 
the condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis or (3) 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well. Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible. See Layno v. 
Brown, 6 Vet. App. 465 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")). 

In this case, the appellant testified that he was exposed to very 
loud noise during his Air Force service and that he injured his 
right knee sometime between October 1952 and December 1952 in 
Germany.  Since the appellant is competent to report he 
subjectively had hearing problems during service and injured his 
knee in service, and his statements and testimony appear to be 
credible, the Board finds that doubt has been raised as to the 
possibility that the appellant's current hearing disorders and 
right knee condition may be related to the appellant's period of 
service.  As such, the Board concludes that a VA medical opinion 
should be obtained that addresses these medical issues.  

However, prior to obtaining any VA medical opinion in this case, 
the Board finds that the RO should attempt once more to obtain 
alternative evidence to assist the appellant in substantiating 
his claims.  In this regard, the Board observes that the claims 
file reveals that while the RO attempted on two occasions to 
locate the appellant's service records via the National Personnel 
Records Center (see PIES requests dated in September 2006 and 
August 2007), and notified the appellant of its inability to 
obtain such records (see letters from the RO to the appellant 
dated in July 2007 and September 2007), the RO failed to inform 
the appellant of alternative types of evidence that could be 
submitted in support of his claims (such as buddy statements or 
other lay statements).  Additionally, while the RO notified the 
appellant of the need to submit an NA-Form 13055 in order to 
potentially reconstruct the appellant's medical data and received 
a response from the appellant in September 2007, the RO 
determined that the information provided on the form was 
insufficient to proceed with development of the appellant's 
records. See October 2007 Formal Finding on the Unavailability of 
Service Medical Records.  However, the RO did not attempt to 
request further, more specific, information from the appellant 
regarding the time frame that he reports injuring his knee in 
service or determine if morning reports or unit chronologies 
could be of assistance to the appellant in this case.  Lastly, 
the Board observes that outstanding potential post-service 
medical records in the form of employment records may be relevant 
to the appellant's claims and have not been associated with the 
claims file. See June 2010 BVA hearing transcript, pgs. 12-13.  
If possible, the RO on remand should investigate the existence of 
the above-referenced records and their availability.    

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed in regards to the 
appellant's service connection claims, 
including the notification requirements 
and development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A and 5107. 
See also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

2.  The RO should contact the appellant 
and request the names, addresses and 
authorizations for any medical provider, 
employer or any other person whom the 
appellant believes may be able to 
corroborate and/or may have documented the 
appellant's complaints of hearing 
problems, tinnitus or knee problems during 
or soon after his separation from service, 
even if this documentation occurred in the 
context of the appellant receiving 
treatment for an unrelated medical matter.  
After obtaining the authorization(s), the 
RO should attempt to associate any 
identified medical records with the claims 
file.  The appellant should also be 
informed, in the alternative, that he may 
obtain these records himself and submit 
them to the RO.  Any lay statements or 
buddy statements submitted by the 
appellant should be added to the claims 
file.  

3.  The RO should afford the appellant a 
VA orthopedic examination for the purpose 
of obtaining a medical opinion as to 
whether it is at least as likely as not 
that the appellant's current right knee 
condition is etiologically related to the 
appellant's military service based upon a 
review of all evidence of record, to 
include (but not limited to) the 
appellant's available service records, 
post-service records, statements and 
testimony contained in the claims file.  
As such, the  appellant's claims folder 
must be made available to the examiner for 
review in conjunction with the 
examination.  In formulating his or her 
medical opinion, the VA examiner should 
assume for the sake of argument that the 
appellant's reports of injuring his right 
knee in service in 1952 are true.  The 
examiner should discuss the rationale for 
any opinion expressed.  

4.  In terms of the appellant's claims of 
entitlement to service connection for 
bilateral hearing loss and tinnitus, the 
RO should afford the appellant a VA 
audiological examination, including an 
audiogram and Maryland CNC speech 
recognition test, to determine whether he 
currently has sufficient hearing loss to 
satisfy the threshold minimum requirements 
of 38 C.F.R. § 3.385 to be considered a 
disability by VA standards and whether the 
appellant has a current diagnosis of 
tinnitus.  If he does, then the examiner 
is requested to review the records 
contained in the claims file and provide 
an opinion as to whether it is at least as 
likely as not that the appellant's current 
hearing loss and/or tinnitus are 
etiologically related to the appellant's 
military service.  In doing so, the 
examiner should assume for the sake of 
argument that the appellant was exposed to 
acoustic trauma in service.  The 
appellant's claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should discuss the rationale for 
all opinions expressed.  

5.  After completing the foregoing 
directives and considering all of the 
evidence of record, the RO should review 
the merits the appellant's claims of 
entitlement to service connection for 
residuals of a right knee injury, 
bilateral hearing loss and tinnitus. 
In doing so, the RO should please note 
that this appeal has been advanced on 
the Board's docket pursuant to 
38 C.F.R. § 20.900(c).  As such, 
expedited handling of this appeal is 
requested.  If the benefits sought are 
not granted, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


